Per Curiam.
This cause having heretofore been submitted to the court upon the transcript of the record of the decree aforesaid and argument of counsel for the respective parties,, and the record having been seen and inspected, and the court being now advised of its judgment to be given in the premises, it seems to the court that there is no error in the decree except as to the fourth paragraph *198thereof; it is, therefore, considered, ordered and decreed that the decree appealed from be and it is hereby affirmed except as to the provisions of the fourth paragraph thereof authorizing and directing a levy of the execution upon the property mentioned in the decree, which provisions of the decree are hereby reversed to the end that without specific directions the rights of the execution creditor may be enforcd in due course of appropriate procedure.
It is so ordered.
All concur.